Name: 2012/89/EU: Commission Implementing Decision of 14Ã February 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 726)
 Type: Decision_IMPL
 Subject Matter: European Union law;  EU finance;  agricultural policy;  economic geography;  cooperation policy
 Date Published: 2012-02-16

 16.2.2012 EN Official Journal of the European Union L 43/23 COMMISSION IMPLEMENTING DECISION of 14 February 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 726) (Only the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Lithuanian, Maltese, Polish, Portuguese, Spanish and Swedish texts are authentic) (2012/89/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 31 October 2011 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Lithuania, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 February 2012. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM: 6701 MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BE Certification 2009 ineligible expenditure ONE-OFF EUR 4 742,94 4 742,94 0,00 BE Financial audit - Late payments and payment deadlines 2009 late payments ONE-OFF EUR  364 960,70  364 960,70 0,00 BE Total EUR  369 703,64  369 703,64 0,00 CY Financial audit - Overshooting 2010 Exceeding of financial ceilings ONE-OFF EUR 24 368,21 24 368,21 0,00 CY Cross Compliance 2006 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2005) FLAT RATE 5,00 % CYP 11 620,70 1 561,80 10 058,90 CY Cross Compliance 2007 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2005) FLAT RATE 5,00 % EUR  180,84 0,00  180,84 CY Cross Compliance 2007 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2006) FLAT RATE 5,00 % EUR 50 451,34 7 171,08 43 280,26 CY Cross Compliance 2008 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2005) FLAT RATE 5,00 % EUR 0,23 0,00 0,23 CY Cross Compliance 2008 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2006) FLAT RATE 5,00 % EUR 13,68 0,00 13,68 CY Cross Compliance 2008 Good Agricultural and Environmental Conditions not defined (claim year 2007) FLAT RATE 2,00 % EUR 38 733,21 4 646,06 34 087,15 CY Cross Compliance 2009 Good Agricultural and Environmental Conditions not defined, on-the-spot controls weaknesses (claim year 2006) FLAT RATE 5,00 % EUR 0,13 0,00 0,13 CY Cross Compliance 2009 Good Agricultural and Environmental Conditions not defined (claim year 2007) FLAT RATE 2,00 % EUR 18,90 0,00 18,90 CY Total CYP 11 620,70 1 561,80 10 058,90 CY Total EUR  113 766,55 36 185,35 77 581,19 CZ Financial audit - Overshooting 2010 exceeding of ceilings ONE-OFF EUR 11 170,27 11 170,27 0,00 CZ Total EUR 11 170,27 11 170,27 0,00 DE Clearance of accounts - Conformity Clearance 2010 Reduction in accordance with clearance decision ONE-OFF EUR 7 108 483,29 7 108 483,29 0,00 DE Certification 2008 total error exceeding the level of materiality (EAGF Annex III population) ONE-OFF EUR 36 170,39 0,00 36 170,39 DE Total EUR 7 144 653,68 7 108 483,29 36 170,39 DK Financial audit - Overshooting 2010 Exceeding of financial ceilings ONE-OFF EUR  898,56  898,56 0,00 DK Total EUR  898,56  898,56 0,00 EE Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 10 003,08 10 003,08 0,00 EE Total EUR 10 003,08 10 003,08 0,00 ES Financial audit - Overshooting 2010 exceeding of financial ceilings ONE-OFF EUR 2 626 687,43 2 626 687,43 0,00 ES Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 4 646 885,25 4 646 885,25 0,00 ES Milk - Quota 2010 recovery of milk levy ONE-OFF EUR 697 302,87 697 302,87 0,00 ES Certification 2007 Systematic errors (EAGF non-IACS population) ONE-OFF EUR  125 570,62 0,00  125 570,62 ES Certification 2008 Problems concerning mainly material and known errors in the accounts and/ or debtors (EAGF) ONE-OFF EUR 27 516,38 0,00 27 516,38 ES Certification 2008 ineligible expenditure ONE-OFF EUR  242 423,55 0,00  242 423,55 ES Financial audit - Overshooting 2008 overshooting of financial ceilings ONE-OFF EUR  691 056,57 0,00  691 056,57 ES Fruit and Vegetables - Tomato Processing 2006 ineligible expenditure - the interests paid following non-respect of payment deadlines ONE-OFF EUR 2 336,20 0,00 2 336,20 ES Export refunds - other 2006 ineligible expenditure - the interests paid following non-respect of payment deadlines ONE-OFF EUR  148,25 0,00  148,25 ES Fruit and Vegetables - Operational Programmes 2007 ineligible expenditure - the interests paid following non-respect of payment deadlines ONE-OFF EUR 20 720,15 0,00 20 720,15 ES _Recoveries 2006 ineligible expenditure - the interests paid following non-respect of payment deadlines ONE-OFF EUR  221 965,92 0,00  221 965,92 ES _Recoveries 2007 ineligible expenditure - the interests paid following non-respect of payment deadlines ONE-OFF EUR  133 057,74 0,00  133 057,74 ES Total EUR 8 041 065,19 6 576 269,81 1 464 795,38 FI Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 11 361,66 11 361,66 0,00 FI Total EUR 11 361,66 11 361,66 0,00 GB Financial audit - Overshooting 2010 Exceeding of ceilings ONE-OFF EUR 9 281,94 9 281,94 0,00 GB Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 1 456 625,58 1 456 625,58 0,00 GB Cross Compliance 2007 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2006 FLAT RATE 5,00 % EUR 7 271 825,45  195 560,21 7 076 265,24 GB Cross Compliance 2008 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2006 FLAT RATE 5,00 % EUR 14 207,12 0,00 14 207,12 GB Cross Compliance 2008 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2007 FLAT RATE 5,00 % EUR 10 469 049,05 90 522,67 10 378 526,39 GB Cross Compliance 2009 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2006 FLAT RATE 5,00 % EUR 7 219,27  496,31 7 715,58 GB Cross Compliance 2009 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2007 FLAT RATE 5,00 % EUR 12 452,64 12 759,95 307,30 GB Cross Compliance 2009 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2008 FLAT RATE 5,00 % EUR 10 396 466,70 0,00 10 396 466,70 GB Cross Compliance 2010 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2008 FLAT RATE 5,00 % EUR 18 620,64 0,00 18 620,64 GB Total EUR 29 612 895,62 1 765 246,65 27 847 648,97 HU Direct Decoupled Aid (single area payment scheme - SAPS) 2007 weaknesses in LPIS-GIS, weaknesses related to administrative and cross-checks, weaknesses related to on-the-spot checks ONE-OFF EUR 2 405 065,12 0,00 2 405 065,12 HU Direct Decoupled Aid (single area payment scheme - SAPS) 2008 weaknesses in LPIS-GIS, weaknesses related to administrative and cross-checks, weaknesses related to on-the-spot checks ONE-OFF EUR 2 838 373,29 0,00 2 838 373,29 HU Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 21 609,30 21 609,30 0,00 HU Total EUR 5 265 047,71 21 609,30 5 243 438,41 IE Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 95 332,91 95 332,91 0,00 IE Public Storage - Sugar 2005 not meeting the regulatory minimum control level FLAT RATE 5,00 % EUR  983,00 0,00  983,00 IE Public Storage - Sugar 2006 not meeting the regulatory minimum control level FLAT RATE 5,00 % EUR 3 392,00 0,00 3 392,00 IE RD Guarantee Accompanying Measures (area related measures) 2002 alleged misapplication of agricultural funds (olaf case of/2007/0586) ONE-OFF EUR  101 731,00 0,00  101 731,00 IE RD Guarantee Accompanying Measures (area related measures) 2003 alleged misapplication of agricultural funds (olaf case of/2007/0586) ONE-OFF EUR 8 697,00 0,00 8 697,00 IE RD Guarantee Accompanying Measures (area related measures) 2004 alleged misapplication of agricultural funds (olaf case of/2007/0586) ONE-OFF EUR 8 697,00 0,00 8 697,00 IE RD Guarantee Accompanying Measures (area related measures) 2005 alleged misapplication of agricultural funds (olaf case of/2007/0586) ONE-OFF EUR 8 697,00 0,00 8 697,00 IE Rural Development EAGGF (2000-2006) - Area related measures 2006 alleged misapplication of agricultural funds (olaf case of/2007/0586) ONE-OFF EUR 8 697,00 0,00 8 697,00 IE Total EUR  236 226,91 95 332,91  140 894,00 IT Financial audit - Late payments and payment deadlines 2007 non-respect of payment deadlines ONE-OFF EUR 27 293 119,72 27 293 119,72 0,00 IT Financial audit - Overshooting 2009 Exceeding of ceilings ONE-OFF EUR  207 254,09  207 254,09 0,00 IT Financial audit - Late payments and payment deadlines 2009 Non-respect of payment deadlines ONE-OFF EUR 2 543 462,81 2 543 462,81 0,00 IT Olive Oil - Production Aid 2005 weaknesses in the controls of mills and compatibility of yields ONE-OFF EUR 10 702 915,00 0,00 10 702 915,00 IT Olive Oil - Production Aid 2006 weaknesses in the controls of mills and compatibility of yields ONE-OFF EUR 10 752 842,00 0,00 10 752 842,00 IT Total EUR 51 499 593,62 30 043 836,62 21 455 757,00 LT Direct Payments 2006 Weaknesses in the LPIS-GIS and ineffectiveness of the risk analysis FLAT RATE 2,00 % LTL 7 134 543,98 0,00 7 134 543,98 LT Decoupled Direct Aids 2007 Weaknesses in the LPIS-GIS and ineffectiveness of the risk analysis FLAT RATE 2,00 % EUR 2 564 280,33 0,00 2 564 280,33 LT Decoupled Direct Aids 2008 Weaknesses in the LPIS-GIS and ineffectiveness of the risk analysis FLAT RATE 2,00 % EUR 1 133,57 0,00 1 133,57 LT Total LTL 7 134 543,98 0,00 7 134 543,98 LT Total EUR 2 565 413,90 0,00 2 565 413,90 MT Cross Compliance 2006 Statutory Management Requirements 7-8, Minimum control rate not achieved, Good Agricultural and Environment Conditions not checked effectively (claim year 2005) FLAT RATE 5,00 % MTL  498,47 0,00  498,47 MT Cross Compliance 2007 Statutory Management Requirements 7-8, Minimum control rate not achieved, Good Agricultural and Environment Conditions not checked effectively (claim year 2005) FLAT RATE 5,00 % EUR 1,52 0,00 1,52 MT Total MTL  498,47 0,00  498,47 MT Total EUR 1,52 0,00 1,52 NL Other Direct Aid - Bovines 2007 Non application of sanctions in the case of potentially eligible animals ONE-OFF EUR  918 301,00 0,00  918 301,00 NL Other Direct Aid - Bovines 2008 Non application of sanctions in the case of potentially eligible animals ONE-OFF EUR  629 514,00 0,00  629 514,00 NL Cross Compliance 2006 Deficient sanctioning system/lack of control certain Statutory Management Requirements and Good Agricultural and Environment Conditions/ Claim year 2005 FLAT RATE 10,00 % EUR 1 943 408,16 15 542,27 1 927 865,89 NL Cross Compliance 2007 Deficient sanctioning system/lack of control certain Statutory Management Requirements and Good Agricultural and Environment Conditions/ Claim year 2005 FLAT RATE 10,00 % EUR 3 585,00 0,00 3 585,00 NL Cross Compliance 2007 Deficient sanctioning system/lack of control certain Statutory Management Requirements and Good Agricultural and Environment Conditions/ Claim year 2006 FLAT RATE 10,00 % EUR 4 741 138,56 42 883,69 4 698 254,87 NL Cross Compliance 2008 Deficient sanctioning system/ Claim year 2007 first pillar FLAT RATE 10,00 % EUR 7 793 074,54 50 000,63 7 743 073,90 NL Cross Compliance 2008 Deficient sanctioning system/lack of control certain Statutory Management Requirements and Good Agricultural and Environment Conditions/ Claim year 2006 FLAT RATE 10,00 % EUR 9 280,51 0,00 9 280,51 NL Cross Compliance 2009 Deficient sanctioning system/ Claim year 2007 first pillar FLAT RATE 10,00 % EUR 68 832,59 0,00 68 832,59 NL Total EUR 16 107 134,37  108 426,60 15 998 707,77 PL Certification 2008 non-refunded recoveries (EAGF population) ONE-OFF PLN 1 245 393,63 0,00 1 245 393,63 PL Total PLN 1 245 393,63 0,00 1 245 393,63 PT Fruit and Vegetables - Operational Programmes 2006 deficiencies in the environmental management of packaging ONE-OFF EUR 1 208,26 0,00 1 208,26 PT Fruit and Vegetables - Operational Programmes 2006 incorrect calculation of the value of the market production ONE-OFF EUR 3 563,04 0,00 3 563,04 PT Fruit and Vegetables - Operational Programmes 2007 incorrect calculation of the value of the market production ONE-OFF EUR 5 197,21 0,00 5 197,21 PT Fruit and Vegetables - Operational Programmes 2007 incorrect calculation of the value of the market production ONE-OFF EUR 14 841,09 0,00 14 841,09 PT Fruit and Vegetables - Operational Programmes 2008 incorrect calculation of the value of the market production ONE-OFF EUR 3 380,72 0,00 3 380,72 PT Fruit and Vegetables - Operational Programmes 2008 incorrect calculation of the value of the market production ONE-OFF EUR 9 920,19 0,00 9 920,19 PT Total EUR 38 110,51 0,00 38 110,51 SE Financial audit - Overshooting 2010 Exceeding of financial ceilings ONE-OFF EUR 15 111,28 15 111,28 0,00 SE Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 29 000,06 29 000,06 0,00 SE Other Direct Aid - Bovines 2007 Non application of sanctions regarding potentially eligible animals ONE-OFF EUR 34 718,00 0,00 34 718,00 SE Other Direct Aid - Bovines 2008 Non application of sanctions regarding potentially eligible animals ONE-OFF EUR 72 854,00 0,00 72 854,00 SE Total EUR  151 683,34 44 111,34  107 572,00 6 7 0 1 Total CYP 11 620,70 1 561,80 10 058,90 6 7 0 1 Total LTL 7 134 543,98 0,00 7 134 543,98 6 7 0 1 Total MTL  498,47 0,00  498,47 6 7 0 1 Total PLN 1 245 393,63 0,00 1 245 393,63 6 7 0 1 Total EUR  121 178 730,12 46 202 639,08 74 976 091,04 BUDGET ITEM: 6803 MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact IT Sugar - Assigned Revenue_ 2009 Sugar temporary restructuring ONE-OFF EUR 5 732 481,49 5 732 481,49 0,00 IT Total EUR 5 732 481,49 5 732 481,49 0,00 6 8 0 3 Total EUR 5 732 481,49 5 732 481,49 0,00 BUDGET ITEM: 6711 MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in controls of Agri-environment (214) and Natural Handicaps (212) measures FLAT RATE 5,00 % EUR  841 698,00 0,00  841 698,00 BE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in controls of Agri-environment (214) and Natural Handicaps (212) measures FLAT RATE 5,00 % EUR  990 437,00 0,00  990 437,00 BE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in controls of Agri-environment (214) and Natural Handicaps (212) measures FLAT RATE 5,00 % EUR  929 676,00 0,00  929 676,00 BE Total EUR 2 761 811,00 0,00 2 761 811,00 CY Cross Compliance 2008 Good Agricultural and Environment Conditions not defined (claim year 2007) FLAT RATE 2,00 % EUR 7 242,86  533,72 6 709,14 CY Cross Compliance 2009 Good Agricultural and Environment Conditions not defined (claim year 2007) FLAT RATE 2,00 % EUR 1 170,90 0,00 1 170,90 CY Total EUR 8 413,76  533,72 7 880,04 FI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Ineligible expenditure ONE-OFF EUR 22 419,00 0,00 22 419,00 FI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Ineligible expenditure ONE-OFF EUR 22 445,00 0,00 22 445,00 FI Total EUR 44 864,00 0,00 44 864,00 FR Certification 2008 known error ONE-OFF EUR 12 464,23 0,00 12 464,23 FR Certification 2008 most likely error ONE-OFF EUR 33 128,12 0,00 33 128,12 FR Rural Development EAFRD Axis 3 (2007-2013) 2007 weaknesses in controls of measures: 121 - Modernisation of agricultural holdings, 323 - Conservation and upgrading of the rural heritage FLAT RATE 5,00 % EUR 26 631,89 0,00 26 631,89 FR Rural Development EAFRD Axis 1 (2007-2013) 2007 weaknesses in controls of measures: 121 - Modernisation of agricultural holdings, 323 - Conservation and upgrading of the rural heritage FLAT RATE 5,00 % EUR  139 159,62 0,00  139 159,62 FR Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 weaknesses in controls of measures: 121 - Modernisation of agricultural holdings, 323 - Conservation and upgrading of the rural heritage FLAT RATE 5,00 % EUR  425 812,37 0,00  425 812,37 FR Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 weaknesses in controls of measures: 121 - Modernisation of agricultural holdings, 323 - Conservation and upgrading of the rural heritage FLAT RATE 5,00 % EUR  172 239,16 0,00  172 239,16 FR Total EUR  809 435,38 0,00  809 435,38 GB Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 Weaknesses in key controls FLAT RATE 5,00 % EUR 17 599,91 0,00 17 599,91 GB Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 Weaknesses in key controls FLAT RATE 5,00 % EUR 17 278,26 0,00 17 278,26 GB Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 Weaknesses in key controls FLAT RATE 5,00 % EUR  215 112,69 92 864,27  122 248,42 GB Cross Compliance 2007 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2007 FLAT RATE 5,00 % EUR  368 239,54 0,00  368 239,54 GB Cross Compliance 2008 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2007 FLAT RATE 5,00 % EUR  286 742,05 0,00  286 742,05 GB Cross Compliance 2008 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2008 FLAT RATE 5,00 % EUR  646 960,52 0,00  646 960,52 GB Cross Compliance 2009 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2007 FLAT RATE 5,00 % EUR 1 382,74 0,00 1 382,74 GB Cross Compliance 2009 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2008 FLAT RATE 5,00 % EUR  394 353,28 0,00  394 353,28 GB Cross Compliance 2010 Weaknesses in the sanctioning system, some Statutory Management Requirements and Good Agricultural and Environment Conditions inadequately implemented, claim year 2008 FLAT RATE 5,00 % EUR 1 635,68 0,00 1 635,68 GB Total EUR 1 949 304,67 92 864,27 1 856 440,40 NL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Weaknesses in admin checks of livestock density for Agri-Environment commitments, verification of Agri-Environment commitments & amount of fertilizers, notifications in advance of on-the-spot checks, traceability of on-the-spot checks measurement and checks on livestock density, sanction system FLAT RATE 5,00 % EUR  494 059,00 0,00  494 059,00 NL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses in admin checks of livestock density for Agri-Environment commitments, verification of Agri-Environment commitments & amount of fertilizers, notifications in advance of on-the-spot checks, traceability of on-the-spot checks measurement and checks on livestock density, sanction system FLAT RATE 5,00 % EUR  874 038,00 21 831,00  852 207,00 NL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in admin checks of livestock density for Agri-Environment commitments, verification of Agri-Environment commitments & amount of fertilizers, notifications in advance of on-the-spot checks, traceability of on-the-spot checks measurement and checks on livestock density, sanction system FLAT RATE 5,00 % EUR  672 205,00 0,00  672 205,00 NL Cross Compliance 2008 Deficient sanctioning system, claim year 2007 FLAT RATE 10,00 % EUR 16 005,09 0,00 16 005,09 NL Cross Compliance 2009 Deficient sanctioning system, claim year 2007 FLAT RATE 10,00 % EUR 22 593,38 4 366,14 18 227,24 NL Total EUR 2 078 900,47 26 197,14 2 052 703,33 6 7 1 1 Total EUR 7 652 729,28  119 595,13 7 533 134,15 BUDGET ITEM: 6500 MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact LT Rural Development - Transitional Instrument 2006 Weaknesses in the LPIS-GIS - RD measure E FLAT RATE 2,00 % EUR  945 870,52 0,00  945 870,52 LT Rural Development - Transitional Instrument 2006 Weaknesses in the LPIS-GIS - RD measure H FLAT RATE 2,00 % EUR 24 632,19 0,00 24 632,19 LT Rural Development - Transitional Instrument 2006 Weaknesses in the LPIS-GIS - RD measure F FLAT RATE 2,00 % EUR  309 889,54 0,00  309 889,54 LT Rural Development - Transitional Instrument 2006 Weaknesses in the LPIS-GIS and ineffectiveness of the risk analysis, timing of the on-the-spot checks FLAT RATE 2,00 % EUR  651 604,16 0,00  651 604,16 LT Rural Development - Transitional Instrument 2007 Weaknesses in the LPIS-GIS - RD measure E FLAT RATE 2,00 % EUR  985 316,48 0,00  985 316,48 LT Rural Development - Transitional Instrument 2007 Weaknesses in the LPIS-GIS - RD measure F FLAT RATE 2,00 % EUR  445 708,09 0,00  445 708,09 LT Rural Development - Transitional Instrument 2007 Weaknesses in the LPIS-GIS - RD measure H FLAT RATE 2,00 % EUR 45 653,14 0,00 45 653,14 LT Rural Development - Transitional Instrument 2007 Weaknesses in the LPIS-GIS and ineffectiveness of the risk analysis, timing of the on-the-spot checks FLAT RATE 2,00 % EUR  523 102,07 0,00  523 102,07 LT Total EUR 3 931 776,19 0,00 3 931 776,19 6 5 0 0 Total EUR 3 931 776,19 0,00 3 931 776,19 BUDGET ITEM: 05 07 01 07 MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact GR Financial audit - Overshooting 2009 overshooting of financial ceiling ONE-OFF EUR  190 168,38 0,00  190 168,38 GR Financial audit - Late payments and payment deadlines 2009 Late payments ONE-OFF EUR 5 005 611,96 5 147 574,91 141 962,95 GR Financial audit - Overshooting 2009 overshooting of financial ceiling ONE-OFF EUR 3 666 203,72 3 666 203,72 0,00 GR Meat Premiums - Bovines 2001 Reimbursement following judgement of the General Court in case T-344/05 FLAT RATE 100,00 % EUR 16 220 422,60 0,00 16 220 422,60 GR Meat Premiums - Bovines 2002 Reimbursement following judgement of the General Court in case T-344/05 FLAT RATE 100,00 % EUR 17 243 903,60 0,00 17 243 903,60 GR Meat Premiums - Bovines 2003 Reimbursement following judgement of the General Court in case T-344/05 FLAT RATE 100,00 % EUR 1 066 391,49 0,00 1 066 391,49 GR Total EUR 25 668 733,63 8 813 778,63 34 482 512,26 05 07 01 07 Total EUR 25 668 733,63 8 813 778,63 34 482 512,26